McMurray, Judge.
The Supreme Court of Georgia in Ford Motor Co. v. Lee, 237 Ga. 554, having affirmed in part and reversed in part our judgment in Ford Motor Co. v. Lee, 137 Ga. App. 486 (224 SE2d 168), that portion of our opinion and judgment in conflict therewith is vacated and set aside, and the opinion and judgment of the Supreme Court is made the opinion and judgment of this court. The direction previously given that a judgment be entered in accordance with the verdict of the jury is therefore stricken.
Our original affirmance of the judgment on the main appeal required no review of the various enumerations of error in the cross appeal. Examination of these errors does not require any further consideration of same due to the instructions of the Supreme Court in Division 2 that the trial court did not err in reducing the jury verdict by the amount previously paid the plaintiff.

Judgment affirmed on the main appeal and on the cross appeal.


Deen, P. J., and Stolz, J., concur.

Lee & Clark, Fred S. Clark, for appellant.
Stanley E. Harris, Joseph B. Bergen, for appellee.